EXHIBIT 10.10
HOLLY CORPORATION
EMPLOYEE
RESTRICTED STOCK AGREEMENT
This Restricted Stock Agreement (the “Agreement”) is made and entered into by
and between HOLLY CORPORATION, a Delaware corporation (the “Company”), and
                                         (the “Employee”). If the Employee
presently is or subsequently becomes employed by a subsidiary of the Company,
the term “Company” shall be deemed to refer collectively to the Company and the
subsidiary or subsidiaries which employ the Employee. This Agreement is
effective as of the  _____  day of                     , 20_____  (the “Date of
Grant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the HOLLY CORPORATION LONG-TERM INCENTIVE
COMPENSATION PLAN (the “Plan”) to attract, retain and motivate employees,
directors and consultants; and
WHEREAS, the Company believes that entering into this Agreement with the
Employee is consistent with the stated purposes for which the Plan was adopted.
NOW, THEREFORE, it is agreed by and between the Company and the Employee, in
consideration of services rendered by the Employee, as follows:
1. Grant. The Company hereby grants to the Employee as of the Date of Grant an
award of                      Shares (as defined in the Plan), subject to the
terms and conditions set forth in this Agreement, including, without limitation,
those described in Section 5 (the “Restricted Shares”).
2. Restricted Shares. The Company shall issue in the Employee’s name the
Restricted Shares and such Restricted Shares shall be held for the Employee in
book entry form by the Company’s transfer agent with a notation that the shares
are subject to restrictions. The Employee hereby agrees that the Restricted
Shares shall be held subject to restrictions as provided in the Agreement until
such time as the Restricted Shares become Vested Shares (as defined in Section 4
below). The Employee hereby agrees that if part or all of the Restricted Shares
are forfeited pursuant to this Agreement, the Company shall have the right to
direct the Company’s transfer agent to cancel such forfeited Restricted Shares
or, at the Company’s election, transfer such Restricted Shares to the Company or
to any designee of the Company.
3. Rights of Employee. Effective as of the Date of Grant, the Employee is a
stockholder with respect to all of the Restricted Shares granted to him/her
pursuant to Section 1 and has all of the rights of a stockholder with respect to
all such Restricted Shares, including the right to vote such Restricted Shares
and the right to receive all dividends and other distributions paid with respect
to such Restricted Shares; provided, however, that such Restricted Shares shall
be subject to the restrictions hereinafter described, including, without
limitation, those described in Section 5.

 

 



--------------------------------------------------------------------------------



 



4. Forfeiture and Expiration of Restrictions.
(a) The Employee shall forfeit to the Company (i) all of the Restricted Shares
immediately and without any payment to the Employee whatsoever if the Employee’s
employment with the Company or a subsidiary of the Company is terminated before
[INSERT DATE] for any reason other than death, total and permanent disability,
or retirement, as provided in Section 4(b) below, and (ii)two-thirds (2/3) of
the Restricted Shares if the Employee’s employment with the Company or a
subsidiary of the Company is so terminated after [INSERT DATE] and before
[INSERT DATE], and (iii) one-third (1/3) of the Restricted Shares if the
Employee’s employment with the Company or a subsidiary of the Company is so
terminated after [INSERT DATE] and before [INSERT DATE]. After [INSERT DATE],
one-third (1/3) of the Restricted Shares will be fully vested and
nonforfeitable, and after [INSERT DATE], two-thirds (2/3) of the Restricted
Shares shall be fully vested and nonforfeitable, and after [INSERT DATE] all
Restricted Shares shall be fully vested and nonforfeitable (“Vested Shares”).
[THE FOREGOING PROVISIONS TO BE REVISED TO REFLECT ANY APPLICABLE VESTING PERIOD
GREATER OR LESS THAN THREE YEARS]
(b) In the event of the Employee’s (i) death, (ii) total and permanent
disability as determined by the Compensation Committee (the “Committee”) in its
sole discretion, or (iii) retirement after attaining the normal retirement age
of 62 or retirement after attaining an earlier retirement age approved by the
Committee, in its sole discretion, before lapse of all restrictions pursuant to
Section 4(a) above, the Employee shall forfeit a number of Restricted Shares
equal to the number of Restricted Shares specified in Section 1 times the
percentage that the period of full months beginning on the first day of the
calendar month following the date of death, disability or retirement and ending
on [INSERT DATE] bears to [INSERT NUMBER OF MONTHS IN VESTING PERIOD] and any
remaining Restricted Shares that are not vested shall become Vested Shares;
provided, however, that any fractional shares will be forfeited to the Company.
In its sole discretion, the Committee may decide to vest all of the Restricted
Shares in lieu of the prorated number of Restricted Shares as provided in this
Section 4(b). Unless the Committee determines otherwise, in its sole discretion,
the Employee or the Employee’s beneficiary or estate will have no right to any
Restricted Shares that remain subject to restrictions, and those Restricted
Shares will be forfeited.
(c) In the event of a “Special Involuntary Termination” as defined in Section
4(d)(vi) before lapse of all restrictions pursuant to Section 4(a) above, all
restrictions described in Section 5 shall lapse and the Restricted Shares will
become Vested Shares and the Company shall deliver the Vested Shares to the
Employee as soon as practicable thereafter.

 

2



--------------------------------------------------------------------------------



 



(d) Definitions. For purposes of Section 4(c) above,
(i) “Change in Control” shall mean:
A. Any “Person” (as defined in Section 4(d)(ii) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
“Affiliates” (as defined in Section 4(d)(v) below), (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as defined in Section 4(d)(iii)
below), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
securities, or more than forty percent (40%) of the then outstanding common
stock of the Company, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 4(d)(i)(C)(I) below.
B. The individuals who as of the Date of Grant constitute the Board of Directors
of the Company and any “New Director” (as defined in Section 4(d)(iv) below)
cease for any reason to constitute a majority of the Board of Directors.
C. There is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, except if:
(I) the merger or consolidation results in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or
(II) the merger or consolidation is effected to implement a recapitalization of
the Company (or similar transaction) in which no Person is or becomes the
Beneficial Owner, directly, or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its Affiliates other than in connection
with the acquisition by the Company or its Affiliates of a business)
representing more than forty percent (40%) of the combined voting power of the
Company’s then outstanding securities.

 

3



--------------------------------------------------------------------------------



 



D. The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least sixty percent (60%) of the combined voting power of
the voting securities of which is owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
(ii) “Person” shall have the meaning given in section 3(a)(9) of the Securities
Exchange Act of 1934 (the “1934 Act”) as modified and used in sections 13(d) and
14(d) of the 1934 Act.
(iii) “Beneficial Owner” shall have the meaning provided in Rule 13d-3 under the
1934 Act.
(iv) “New Director” shall mean an individual whose election by the Company’s
Board of Directors or nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the Date of Grant or whose election or
nomination for election was previously so approved or recommended. However, “New
Director” shall not include a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation relating to the election of directors of the
Company.
(v) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
section 12 of the 1934 Act.
(vi) “Special Involuntary Termination” shall mean the occurrence of (1) or
(2) below within sixty (60) days prior to, or at any time after, a “Change in
Control” (as defined in Section 4(d)(i)), where (1) is termination of the
Employee’s employment with the Company (including subsidiaries of the Company)
by the Company for any reason other than “Cause” (as defined in
Section 4(d)(vii)) and (2) is a resignation by the Employee from employment with
the Company (including subsidiaries of the Company) within ninety (90) days
after an “Adverse Change” (as defined in Section 4(d)(viii)) by the Company
(including subsidiaries of the Company) in the terms of the Employee’s
employment.
(vii) “Cause” shall mean:

 

4



--------------------------------------------------------------------------------



 



A. An act or acts of dishonesty on the part of the Employee constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company;
B. Gross or willful and wanton negligence in the performance of the Employee’s
material and substantial duties of employment with the Company; or
C. Conviction of a felony involving moral turpitude.
The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.
(viii) “Adverse Change” shall mean (A) a change in the city in which the
Employee is required to work regularly, (B) a substantial increase in travel
requirements of employment, (C) a substantial reduction in duties of the type
previously performed by the Employee, or (D) a significant reduction in
compensation or benefits (other than bonuses and other discretionary items of
compensation) that does not apply generally to executives of the Company or its
successor.
5. Limitations on Transfer. The Employee agrees that he shall not dispose of
(meaning, without limitation, sell, transfer, pledge, exchange, hypothecate or
otherwise dispose of) any Restricted Shares hereby acquired prior to the
expiration of the relevant restrictions imposed by this Section 5 which
expiration shall be determined pursuant to Section 4 of this Agreement. Any
attempted disposition of the Restricted Shares in violation of the preceding
sentence shall be null and void, and the Company shall not recognize or give
effect to such transfer on its books and records or recognize the person or
persons to whom such proposed transfer has been made as the legal or beneficial
holder thereof. Notwithstanding the foregoing, part or all of the Restricted
Shares or rights under this Agreement may be transferred to a spouse pursuant to
a domestic relations order issued by a court of competent jurisdiction;
provided, however, such Restricted Shares shall continue to be held pursuant to
Section 2 of this Agreement, and the transferee under the domestic relations
order shall agree that the Restricted Shares so transferred shall continue to be
subject to the terms of this Agreement, including forfeiture in accordance with
Section 4(a) of this Agreement and pro rata forfeiture in accordance with
Sections 4(a) and (b) of this Agreement.
6. Nontransferability of Agreement. This Agreement and all rights under this
Agreement shall not be transferable by the Employee during his life other than
by will or pursuant to applicable laws of descent and distribution. Any rights
and privileges of the Employee in connection herewith shall not be transferred,
assigned, pledged or hypothecated by the Employee or by any other person or
persons, in any way, whether by operation of law, or otherwise, and shall not be
subject to execution, attachment, garnishment or similar process. In the event
of any such occurrence, this Agreement shall automatically be terminated and
shall thereafter be null and void. Notwithstanding the foregoing, all or some of
the Restricted Shares or rights under this Agreement may be transferred to a
spouse pursuant to a domestic relations order issued by a court of competent
jurisdiction, subject to the limitations on such transfer described in
Section 5.

 

5



--------------------------------------------------------------------------------



 



7. Adjustment of Restricted Shares. The number of Restricted Shares granted to
the Employee pursuant to this Agreement shall be adjusted to reflect stock
dividends, stock splits or other changes in the capital structure of the
Company, all in accordance with the Plan. All provisions of this Agreement shall
be applicable to such new or additional or different shares or securities
distributed or issued pursuant to the Plan to the same extent that such
provisions are applicable to the shares with respect to which they were
distributed or issued. In the event that the outstanding Shares (as defined in
the Plan) of the Company are exchanged for a different number or kind of shares
or other securities, or if additional, new or different shares are distributed
with respect to the Shares (as defined in the Plan) through merger,
consolidation, or sale of all or substantially all of the assets of the Company,
each remaining share subject to this Agreement shall have substituted for it a
like number and kind of shares of new or replacement securities as determined in
the sole discretion of the Committee, subject to the terms and provisions of the
Plan.
8. Delivery of Vested Shares. No Vested Shares shall be delivered pursuant to
this Agreement until the approval of any governmental authority required in
connection with this Agreement, or the issuance of Vested Shares hereunder, has
been received by the Company. The Committee will delay delivery of Vested Shares
until the restrictions of Section 5 lapse.
9. Securities Act. The Company shall have the right, but not the obligation, to
cause the Restricted Shares to be registered under the appropriate rules and
regulations of the Securities and Exchange Commission. The Company shall not be
required to deliver any Vested Shares of stock hereunder if, in the opinion of
counsel for the Company, such delivery would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations.
10. Federal and State Taxes. The Employee may incur certain liabilities for
Federal, state or local taxes and the Company may be required by law to withhold
such taxes for payment to taxing authorities. If the Employee makes the election
permitted by section 83(b) of the Internal Revenue Code, the taxes shall be due
and payable for the year in which this Agreement is executed. If the Employee
does not make such election, the taxes shall be payable for the year in which
the restrictions lapse pursuant to Section 4. Upon determination of the year in
which such taxes are due and the determination by the Company of the amount of
taxes required to be withheld, if any, the Employee shall either pay to the
Company, in cash or by certified or cashier’s check, an amount equal to the
taxes required to be paid on such transaction, or the Employee shall authorize
the Company to withhold from monies owing by the Company to the Employee an
amount equal to the amount of federal, state or local taxes required to be
withheld. Authorization of the Employee to the Company to withhold taxes
pursuant to this Section 10 shall be in form and content acceptable to the
Committee. An authorization to withhold taxes pursuant to this provision shall
be irrevocable unless and until the tax liability of the Employee has been fully
paid. In the event that the Employee fails to make arrangements that are
acceptable to the Committee for providing to the Company, at the time or times
required, the amounts of federal, state and local taxes required to be withheld
with respect to the Restricted Shares granted to the Employee under this
Agreement, the Company shall have the right to purchase at current market price
as determined by the Committee and/or to sell to one or more third parties in
either market or private transactions sufficient Vested Shares to provide the
funds needed for the Company to make the required tax payment or payments.

 

6



--------------------------------------------------------------------------------



 



11. Definitions; Copy of Plan. To the extent not specifically provided herein,
all terms used in this Agreement shall have the same meanings ascribed to them
in the Plan. By the execution of this Agreement, the Employee acknowledges
receipt of a copy of the Plan. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any applicable law, then such provision
will be deemed to be modified to the minimum extent necessary to render it
legal, valid and enforceable; and if such provision cannot be so modified, then
this Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly.
12. Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.
13. No Right to Continued Employment. This Agreement shall not be construed to
confer upon the Employee any right to continue as an Employee of the Company and
shall not limit the right of the Company, in its sole discretion, to terminate
the service of the Employee at any time.
14. Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of laws
provisions.
15. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Employee. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.
16. No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.
17. No Guarantee of Interests. The Board and the Company do not guarantee the
Shares (as defined in the Plan) from loss or depreciation.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has set his hand effective
as of the date and year first above written.

            HOLLY CORPORATION
      By:           Name        Title            By:           Employee   

 

8